Citation Nr: 1103069	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-15 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to an increased rating for service-connected 
chronic lumbar strain with low back pain and radiculopathy to the 
posterior thighs currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to May 1989.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  In July 2005, the RO 
denied the Veteran's claim for an increased rating for service-
connected chronic lumbar strain with low back pain and 
radiculopathy to the posterior thighs, evaluated as 20 percent 
disabling.  In October 2009, the RO determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for "history of bipolar 
disorder and schizoaffective disorders (claimed as depression)."  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

In November 2010, the Veteran was afforded a videoconference 
hearing before the undersigned, who is rendering the 
determination in this claim and was designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).  

The issue of  entitlement to an increased rating for service-
connected chronic lumbar strain with low back pain and 
radiculopathy to the posterior thighs, currently evaluated as 20 
percent disabling, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed decision, dated in September 2009, the RO 
denied the Veteran's claim for service connection for 
"depression claimed as bipolar disorder."

2.  The evidence received since the RO's September 2009 decision 
denying the Veteran's claim for service connection for history of 
bipolar disorder and schizoaffective disorders (claimed as 
depression), which was not previously of record, and which is not 
cumulative of other evidence of record, does not  reasonable 
raise a possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received since the RO's 
September 2009 decision denying the Veteran's claim for service 
connection for history of bipolar disorder and schizoaffective 
disorders (claimed as depression); the claim for an acquired 
psychiatric disorder is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

The Veteran asserts that new and material evidence has been 
presented to reopen a claim of entitlement to service connection 
for an acquired psychiatric disorder.  He appears to argue that 
service connection is warranted on a direct and presumptive 
basis, or, in the alternative, as due to aggravation from his 
service-connected low back disorder.  

In August 1996, the RO denied a claim for service connection for 
depression.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).  The 
Veteran subsequently filed to reopen his claim on a number of 
occasions, and in October 1996, February 1999, July 2001, March 
and June of 2003, March 2007, and September 10, 2009, the RO 
denied the claims (the September 2009 decision was sent to the 
Veteran on September 14, 2009).  In each case, there was no 
appeal, and the RO's decisions became final.  Id.  The claims 
were variously characterized to include such acquired psychiatric 
disorders as depression, posttraumatic stress disorder, bipolar 
disorder, and schizoaffective disorders, and some of them 
included consideration on the theory that an acquired psychiatric 
disorder was caused or aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310 (2010).  

On September 17, 2009, the Veteran again filed to reopen the 
claim.  The Veteran's representative stated, "It is requested 
that Rating Decision dated September 10, 2009, be reopened due to 
new and material evidences [sic] in accordance with 38 C.F.R. 
§ 3.156.  Additional medical evidence was attached.  

In October 2009, the RO determined that new and material evidence 
had not been received to reopen the claim.  The Veteran has 
appealed.

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The most recent and final denial of this claim was in September 
2009.  Therefore, the Board must determine if new and material 
evidence has been submitted since that time.  See 38 U.S.C.A. § 
5108.  When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including a 
psychosis, may be presumed to have been incurred during service 
if they become disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for a 
disability, which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice-connected disease 
or injury.  The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).  

Personality disorders are not diseases or injuries in the meaning 
of applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (2010); Winn v. Brown, 8 Vet. App. 
510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).  

The evidence of record at the time of the RO's September 2009 
rating decision included the Veteran's service treatment reports, 
which did not show any relevant treatment.  A mental status 
evaluation report, dated in May 1989, indicated that it was 
performed in association with a nonjudicial punishment (Article 
15), and noted the following: his behavior was normal; he was 
fully alert; he was fully oriented; mood and affect were 
unremarkable; thinking process was clear; thought content was 
normal; memory was "good"; he had the mental capacity to 
understand and participate in the proceedings; he was mentally 
responsible; a clinical evaluation did not reveal evidence of any 
significant psychiatric illness or condition sufficient to 
warrant disposition through medical channels; he was 
psychiatrically cleared for any administrative action deemed 
appropriate.  An examination report, dated in October 1988, 
showed that his psychiatric condition was clinically evaluated as 
normal.   In an associated "report of medical history," he 
reported a history of "depression or excessive worry," and he 
indicated that he didn't know if he'd had "nervous trouble of 
any sort."  The report noted depression, with a somewhat 
illegible notation that appeared to indicate job-related worry.  
The Veteran's separation examination report, dated in May 1989, 
showed that his psychiatric condition was clinically evaluated as 
normal.   In an associated "report of medical history," he 
denied a history of "depression or excessive worry," or 
"nervous trouble of any sort."  

As for the post-service medical evidence, it consisted of VA 
treatment reports dated between 1989 and 2009.  This evidence 
showed that the Veteran had received a great deal of treatment 
for psychiatric symptoms, with many hospitalizations, to include 
treatment for substance abuse, with diagnoses of bipolar 
disorder, schizoaffective disorder, depression, SIMD (substance-
induced mood disorder), cocaine dependence, and alcohol 
dependence, and a number of notations of a (variously 
characterized) personality disorder.  To the extent that a claim 
had been presented on a secondary basis, the evidence showed a 
number of treatments for (non-service-connected) bilateral knee 
disorders, as well as the service-connected low back disorder.  
It also included a June 1998 VA examination report which noted 
that he had a normal lumbosacral spine as of 1995, and that he 
had many non-physiologic signs on examination which suggested a 
non-orthopedic etiology.  Reports, dated in September 2000, noted 
that he had refused to cooperate with his examination, that there 
were indications that his complaints of back pain had a 
"substantial behavioral component," and that the Veteran's 
history had been reviewed and discussed with another physician, 
and that his history and physical examination and prior 
psychiatric evaluations all indicated that medical approaches to 
his "chronic unsubstantiated pain complaints will not be 
successful."  A November 2004 VA examination report noted mild 
lumbosacral strain, and that, "The severity of his complaints 
are not substantiated by physical findings."  In addition, the 
medical evidence noted a history of a head injury as of at least 
2000, and there were many notations stating that his bipolar 
disorder had been exacerbated by repeated/multiple head injuries.  
A statement from a VA physician, L.S.L., M.D., dated in August 
2002, essentially stated that the Veteran had degenerative disc 
disease, and that the pain from this disorder caused "added 
stress" that had aggravated his bipolar disorder (a December 
2008 statement from Dr. L.S.L. merely noted that the Veteran had 
ongoing psychiatric symptoms which interfered with his ability to 
have a regular job, and that he had "lower back problems").  A 
VA mental disorders examination report, dated in August 2009, 
showed that the Axis I diagnosis was bipolar disorder, and that 
the examiner concluded that the Veteran's bipolar disorder was 
neither related to his chronic lumbar strain nor made permanently 
worse by it.  

Decisions from the Social Security Administration (SSA), dated 
between 1993 and 2000, showed that the Veteran had been 
determined to be disabled as of April 1993, with a primary 
diagnosis of affective disorder, and a secondary diagnosis of 
personality disorder.   Associated private medical reports, dated 
between 1995 and 2000, showed that his Axis I diagnoses were 
bipolar disorder, cocaine abuse, alcohol abuse/history of alcohol 
dependence, and history of marijuana abuse.  

At the time of the RO's September 2009 decision, an acquired 
psychiatric disorder was not shown during service.  
Notwithstanding Dr. L.S.L.'s August 2002 statement, there was no 
competent evidence linking an acquired psychiatric disorder to 
the Veteran's service, or to a service-connected disability, and 
the only etiological opinion of record that was shown to have 
been based on a review of the Veteran's C-file was the August 
2009 VA examination report.  This opinion weighed against the 
claim on a secondary basis.  The RO therefore determined that the 
preponderance of the evidence was against the claim.  

Evidence received since the RO's September 2009 decision consists 
of VA and non-VA reports, dated between 2009 and 2010.  An August 
2009 statement from C.W., M.D., notes treatment for chronic back 
pain, which was "significant" and which limited his ability to 
function.  

Statements from Dr. L.S.L., dated in September and December of 
2009, state that the Veteran is receiving treatment for bipolar 
disorder, that he had a history of repeated head injuries which 
may increase his symptoms, that he has lower back problems, that 
his pain and use of pain medications can exacerbate some of the 
bipolar symptoms, and that, "An exacerbation of his affective 
disorder is connected to the service connected medical 
condition."  

VA progress notes show that the Veteran received several 
treatments for his previously diagnosed right knee and low back 
disorders.  A July 2010 report noted that the range of motion in 
the lumbar spine was WNL (within normal limits) (specific degrees 
of motion were not provided).  An August 2010 report shows that 
he reported having intermittent symptoms which did not warrant 
any further PT (physical therapy) intervention, that he 
demonstrated HEP (home exercise program) independently without 
complaints of pain or difficulty.  

This evidence, that was not of record at the time of the 
September 2009 RO decision, is not cumulative (except as noted, 
infra); thus it is "new" within the meaning of 38 C.F.R. § 3.156.  
However, the Board finds that this evidence is not material.  The 
VA treatment reports show that he was not found to require 
further physical therapy, and that he demonstrated the ability to 
do his home exercise program independently "without complaints 
of pain or difficulty."  Dr. C.W.'s statement does not assert 
that the Veteran has an acquired psychiatric disorder that was 
caused or aggravated by his service, or by a service-connected 
disability.  With regard to Dr. L.S.L.'s statements, her core 
relevant assertion, that the Veteran's low back disorder has 
aggravated his bipolar disorder, is essentially duplicative of 
that in her August 2002 statement, and it is unaccompanied by 
evidence that warrants a reopening of the claim.  In this regard, 
the discussion in her December 2009 statement largely pertains to 
issues that are not relevant to a new and material analysis, to 
include whether or not his global assessment of functioning (GAF) 
scores were accurate, and the history of the manifestations of 
his bipolar disorder.  In addition, she argues that his bipolar 
symptoms are exacerbated by his head injuries, however, service 
connection is not in effect for residuals of a head injury, and 
this evidence is therefore not probative of the issue on appeal.  
Although Dr. L.S.L. asserts that pain medications "can" 
exacerbate bipolar symptoms, this statement is vague and 
speculative, especially when viewed in context with the fact that 
the Veteran is shown to have received treatment for orthopedic 
pain for non-service-connected disorders, i.e., for bilateral 
knee pain, with diagnoses that include right knee Grade IV 
chondromalacia, status post arthroscopy and partial meniscectomy; 
she provides no discussion of the effects of any specific 
medication shown to have been taken for low back pain.  As a 
final matter, and of particular note, the submitted evidence does 
not contain competent evidence which shows aggravation of an 
acquired psychiatric disorder that is in accordance with the 
provisions at 38 C.F.R. § 3.310.  Specifically, there is no 
competent evidence which shows the extent of aggravation by 
deducting a baseline level of severity, as well as any increase 
in severity due to the natural progress of the disease, from the 
current level of severity.  The claim is therefore not reopened.  

The only other pertinent evidence received since the September 
2009 denial of the claims consists of oral and written testimony 
from the Veteran, however, this testimony is insufficient to 
warrant a reopening of the claim.  Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."); Hickson v. West, 11 Vet. App. 374 (1998); 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  

Because the appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).   


II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the claimant in the development of 
a claim.  VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain; 
and a general notification that the claimant may submit any other 
evidence he or she has in his or her possession that may be 
relevant to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of the VCAA notice is 
harmless if the defect is not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA 
notice errors are reviewed under a prejudicial error rule).  

In a letter dated in January 2009, prior to the rating on appeal, 
the appellant was provided notice regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need to 
submit any outstanding evidence that pertained to the claim.  In 
this letter, the appellant was notified of both the reopening 
criteria in addition to the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

To the extent that another VCAA notice was not sent following the 
RO's September 2009 denial of the claim, and prior to the October 
2009 denial of the claim, and that the VCAA letter did not note 
the most recent and final denial of the claim, the burden is on 
the claimant to show that prejudice resulted from the error, 
rather than on VA to rebut a presumed prejudice.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  In this case, this claim has 
been denied on no less than seven previous occasions, the October 
2009 RO decision on appeal came just one month after its 
September 2009 decision denying the claim.  In each case, he was 
notified of the criteria for reopening the claim, and for service 
connection, to include being provided with VCAA notice in 2003 
and 2006.  He is therefore presumed to be familiar with the 
claims process and the relevant criteria.  See e.g., Stewart v. 
Brown, 10 Vet. App. 15, 18 (1997), 10 Vet. App. 15, 19 (1997); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  The appellant, or 
those acting on his behalf, have also demonstrated actual 
knowledge that the most recent and final denial of the claim was 
in September 2009, and what was necessary to substantiate the 
claim.  Specifically, the September 17, 2009 application to 
reopen the claim clearly argues that new and material evidence 
was being submitted following the September 10, 2009 denial of 
the claim in accordance with 38 C.F.R. § 3.156.  A review of the 
appellant's appeal (VA Form 9), received in May 2010, and his 
November 2010 testimony, further indicates that he has an 
accurate understanding of the issue on appeal.  These actions 
indicate actual knowledge on the part of the claimant and that a 
reasonable person could be expected to understand what was 
needed.  Id.  Thus, the record demonstrates that the appellant, 
or those acting on his behalf, had knowledge of what was needed 
to substantiate the claim, which cured any defect in the notice 
provided.  The Veteran has also been provided a meaningful 
opportunity to participate effectively in the processing of his 
claim, as he has been afforded the opportunity to submit 
additional argument and evidence, which he has done.  He 
testified at a hearing in November 2010.  In summary, any defect 
in the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the claimant.  
As such, there is no indication that there is any prejudice to 
the appellant in considering this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Furthermore, as 
discussed below, it appears that VA has obtained all relevant 
evidence. Id.  

The RO has provided assistance to the appellant as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The RO has obtained 
the Veteran's VA and non-VA records, and SSA records.  As the 
Board has determined that new and material evidence has not been 
presented, a remand for an examination and/or an etiological 
opinion is not required to decide the claim.  See 38 U.S.C.A. § 
5103A(f) (West 2002).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

New and material evidence not having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is not reopened.


REMAND

The duty to conduct a contemporaneous examination is triggered 
when the evidence indicates there has been a material change in 
disability or that the current rating may be incorrect.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 
43186 (1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last examination).  
In this case, a review of the Veteran's transcript from his 
hearing, held in November 2010, shows that the Veteran testified 
that his low back symptoms had worsened since his last VA 
examination (in November 2008).  Accordingly, on Remand, the 
Veteran should be afforded another examination of his low back 
disability.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination, and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity of his service-connected chronic 
lumbar strain with low back pain and 
radiculopathy to the posterior thighs.  The 
claims files must be made available to the 
examiner for a review of the Veteran's 
pertinent medical history.  Any necessary 
diagnostic testing and evaluation should be 
performed.  All clinical manifestations of 
his low back disability, including symptoms 
and resulting complications, should be 
indicated.  

2.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, he and his representative should 
be provided with a SSOC that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered.  The appellant should be given 
an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


